MARX, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
Alcorn brought two actions against the Cincinnati Traction Company. In one case he claimed that a franchise was valid and sought to recover a money award from the City thereunder. In the second case he claimed that the franchise was illegal and sought to enjoin the Company from collecting fare required to produce the tax which he was attempting to recover on behalf of the City in the first case. The Court of Appeals of Hamilton County held that the first action was not maintainable by a tax payer upon the refusal of the City Solicitor to do so. While this action was pending in the Supreme Court of Ohio, the instant *525case being the second suit filed, came on for determination. In postponing the hearing of this case, the court held:
Attorneys — Wm. Thorndyke and Robert S. Alcorn, for Alcorn; Dinsmore, Schohl & Sawyer and Ernst, Cassatt & Cottle, for Traction Co.; all of Cincinnati.
1. As the propositions involved were of great public interest; and as the decision of the Supreme Court of Ohio would govern the decision in the instant case, it is not deemed advisable to decide this case until the Supreme Court had rendered its decision.